        Case 2:21-cv-00511-TLN-KJN Document 3 Filed 03/26/21 Page 1 of 2


 1   MARIA S. QUINTERO (SBN 223629)
     mquintero@hinshawlaw.com
 2   TRAVIS WALL (SBN 191662)
     twall@hinshawlaw.com
 3   HINSHAW & CULBERTSON LLP
     One California Street, 18th Floor
 4   San Francisco, CA 94111
     Telephone:    415-362-6000
 5   Facsimile:    415-834-9070
 6   Attorneys for Defendant
     FALLS LAKE NATIONAL INSURANCE COMPANY
 7

 8                           UNITED STATES DISTRICT COURT
 9                          EASTERN DISTRICT OF CALIFORNIA
10                                SACRAMENTO DIVISION
11   GOLDEN OPPORTUNITY INVESTMENTS, )          Case No. 2:21-cv-00511-TLN-KJN
     LP; AND PAMA MANAGEMENT, INC.,       )
12                                        )     DEFENDANT FALLS LAKE NATIONAL
                Plaintiffs,               )     INSURANCE COMPANY’S CORPORATE
13                                        )     DISCLOSURE STATEMENT
           vs.                            )
14                                        )     [FRCP 7.1]
     FALLS LAKE NATIONAL INSURANCE        )
15   COMPANY and DOES 1 to 50, inclusive, )     Complaint Filed: November 19, 2020
                                          )
16              Defendants.               )
                                          )
17

18

19

20

21

22

23

24

25

26

27

28

                                            1
                                          FALLS LAKE’S CORPORATE DISCLOSURE STATEMENT
                                                             Case No. 2:21-cv-00511-TLN-KJN
        Case 2:21-cv-00511-TLN-KJN Document 3 Filed 03/26/21 Page 2 of 2


 1          TO THE HONORABLE COURT AND TO ALL PARTIES AND THEIR ATTORNEYS OF
 2   RECORD HEREIN:
 3          The undersigned, counsel of record for Defendant Falls Lake National Insurance Company,
 4   hereby makes the following disclosure statement pursuant to Federal Rule of Civil Procedure 7.1:
 5          Falls Lake National Insurance Company is a wholly owned subsidiary of James River Group,
 6   Inc. No publicly traded corporation owns 10% or more of the company.
 7
     Dated: March 26, 2021                             HINSHAW & CULBERTSON LLP
 8

 9                                                By: /s/ Maria S. Quintero
                                                      MARIA S. QUINTERO
10                                                    TRAVIS WALL
                                                      Attorneys for Defendant
11                                                    FALLS LAKE NATIONAL INSURANCE
                                                      COMPANY
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      2
                                                   FALLS LAKE’S CORPORATE DISCLOSURE STATEMENT
                                                                      Case No. 2:21-cv-00511-TLN-KJN
